Exhibit 10.1

 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

This SEPARATION AND GENERAL RELEASE AGREEMENT (this “Agreement”) is entered into
by and between ProPetro Holding Corp., a Texas corporation (the “Company”) and
Mark Howell (“Howell”).  Howell and the Company are referred to herein
individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, as a result of Howell’s family circumstances, Howell has notified the
Board of Directors of the Company of his intention to resign his employment with
the Company in order to relocate from Midland, Texas to Houston, Texas;

 

WHEREAS, in light of Howell’s substantial contributions in developing the
Company’s corporate and administrative functions as a public company, including
the development of the Company’s legal and human resources departments, and in
consideration for the mutual release of claims contained in Section 3, the
Parties wish for Howell to receive certain payments and benefits, which payments
and benefits are conditioned upon Howell’s timely entry into, and non-revocation
of, this Agreement; and

 

WHEREAS, for the purposes of avoiding the uncertainty, expense, and burden
associated with any dispute, the Parties desire to settle any potential or
inchoate disputes, including those that may arise by virtue of either the
employment relationship that existed between them or the end of the employment
relationship.

 

NOW, THEREFORE, in consideration of the promises and benefits set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by Howell and the Company, the Parties agree as
follows:

 

1.                                      Separation from Employment.

 

(a)                                 The last day of Howell’s employment with the
Company will be September 29, 2019 (the “Separation Date”).  As of the
Separation Date, Howell will no longer be employed by the Company or any other
Company Party (as defined below).

 

(b)                                 The Parties further acknowledge and agree
that, as of the Separation Date, Howell is deemed to have resigned (a) as an
officer of the Company and all Company Parties and (b) from the board of
directors or board of managers (or similar governing body) of all Company
Parties and from the board of directors or board of managers (or similar
governing body) of any corporation, limited liability entity, unlimited
liability entity or other entity in which any Company Party holds an equity
interest and with respect to which board of directors or board of managers (or
similar governing body) Howell serves as such Company Party’s designee or other
representative.

 

2.                                      Severance Payment.  Howell will be paid
any portion of his base salary earned through the Separation Date and not
theretofore paid no later than 30 days following the Separation Date.  Provided
that Howell (a) executes this Agreement within 21 days after the date the
Company provides him with the Agreement, and returns a signed copy of it to the
Company, care of              , so that it is received no later than
September 3, 2019, (b) does not exercise Howell’s revocation right pursuant to
Section 5 below and (c) satisfies the other terms and conditions set forth in
this Agreement and the employment agreement entered into between the Parties on
February 17, 2017 and amended on May 28, 2019 (the “Employment Agreement”),
Howell shall receive the following consideration:

 

--------------------------------------------------------------------------------



 

(a)                                 During the period beginning on the
Separation Date and ending on the first (1st) anniversary of the Separation Date
(the “Severance Period”) the Company will pay to Howell an aggregate amount
equal to $725,000.00, less applicable taxes and other withholdings (the
“Severance Payment”).  The Severance Payment will be paid in equal installments
during the Severance Period, beginning on the first regularly scheduled payroll
date of the Company following the Separation Date (the “First Payment Date”), at
the same time and in the same manner as Howell’s annual base salary would have
been paid had Howell remained in active employment with the Company during the
Severance Period, in accordance with the Company’s normal payroll practices in
effect on the Separation Date.  For purposes of Section 409A (including, without
limitation, for purposes of Section 1.409A-2(b)(2)(iii) of the Department of
Treasury Regulations), Howell’s right to receive the Severance Payment in the
form of installment payments (the “Installment Payments”) shall be treated as a
right to receive a series of separate payments and, accordingly, each
Installment Payment shall at all times be considered a separate and distinct
payment.

 

(b)                                 The Company will pay Howell $725,000.00 (the
“Lump-Sum Payment”), which will be paid in one lump-sum payment on the First
Payment Date.  The Lump-Sum Payment shall be considered a separate and distinct
payment from the Severance Payment.  The Lump-Sum Payment will be paid through
Howell’s attorneys.

 

(c)                                  Howell may elect to continue to participate
in the Company’s health plans following the Separation Date in accordance with
the rules and regulations of the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”).  If Howell timely elects continuation coverage, the Company will
subsidize Howell’s COBRA premiums under the Company’s health plans so that
Howell will pay the same premium as that of an active employee of the Company
for health coverage from the Separation Date until the end of the Severance
Period, or, if earlier, the date that Howell becomes covered under the group
health plans of another employer.

 

(d)                                 Howell shall continue to have his existing
rights under Delaware law and Article VI of the By-Laws of the Company to
indemnification and advancement of expenses incurred (including attorneys’
fees), which, in accordance with Section 6.01 of Article VI, constitute a
contract between the Company and Howell for the purposes of indemnification.

 

Howell acknowledges and agrees that the consideration described in this
Section 2 represents the entirety of the amounts Howell is eligible to receive
as severance pay from the Company or any other Company Party, including under
his Employment Agreement and the Company’s 2017 Incentive Award Plan.  Howell
specifically acknowledges that he will automatically forfeit any awards granted
under the Company’s 2017 Incentive Award Plan, including stock options,
restricted stock units, and performance stock units, that are unvested as of the
Separation Date and that such awards will terminate automatically without any
further action by the Company and at no cost to the Company.  For the avoidance
of doubt, no awards granted under the Company’s

 

2

--------------------------------------------------------------------------------



 

2017 Incentive Award Plan will vest as a result of, or in connection with,
Howell’s termination of employment, provided, however, Howell shall retain all
rights to awards granted under the Company’s 2017 Incentive Award Plan that are
fully vested as of the Separation Date, which shall be governed in accordance
with their terms.  For the avoidance of doubt, it will not be a violation of
this Agreement for Howell to trade, transfer or otherwise dispose of shares
underlying such vested awards at any time following the Separation Date, and the
Company will take no action to prevent Howell from trading, transferring or
otherwise disposing of shares underlying such vested awards at any time
following the Separation Date.  The Company agrees to provide Howell with
written confirmation of his separation from the Company addressed to Elo
Omavuezi, and further agrees not to create undue delay in any process involving
the transfer of shares (to the extent any such process involves action by the
Company) following the execution of any transaction in Company securities held
by Howell. Howell acknowledges that he is aware of the ongoing obligations he
may have under the Company’s Insider Trading Policy, applicable securities laws
and any other applicable requirements related to any trading in the Company’s
securities.

 

3.                                      Complete Release of Claims.

 

(a)                                 In exchange for the consideration received
by Howell herein, which consideration Howell was not entitled to but for
Howell’s entry into this Agreement, Howell hereby releases, discharges and
forever acquits the Company and its Affiliates (as defined below) and
subsidiaries, and each of the foregoing entities’ respective past, present and
future members, partners (including general partners and limited partners),
directors, trustees, officers, managers, employees, agents, attorneys, heirs,
legal representatives, insurers, benefit plans (and their fiduciaries,
administrators and trustees), and the successors and assigns of the foregoing,
in their personal and representative capacities (collectively, the “Company
Parties”), from liability for, and hereby waives, any and all claims, damages,
or causes of action of any kind related to Howell’s ownership of any interest in
any Company Party, Howell’s employment with any Company Party, the termination
of such employment, and any other acts or omissions related to any matter
occurring on or prior to the date that Howell executes this Agreement, including
any alleged violation through the date that Howell executes this Agreement,
including (i) any alleged violation through such date of: (A) any federal, state
or local anti-discrimination law or anti-retaliation law, regulation or
ordinance including the Age Discrimination in Employment Act of 1967, as amended
(including as amended by the Older Workers Benefit Protection Act), Title VII of
the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, Sections
1981 through 1988 of Title 42 of the United States Code, as amended and the
Americans with Disabilities Act of 1990, as amended; (B) the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”); (C) the Immigration Reform
Control Act, as amended; (D) the National Labor Relations Act, as amended;
(E) the Occupational Safety and Health Act, as amended; (F) the Family and
Medical Leave Act of 1993; (G) the Texas Labor Code (specifically including the
Texas Payday Law, the Texas Anti-Retaliation Act, Chapter 21 of the Texas Labor
Code, and the Texas Whistleblower Act); (H) any federal, state or local wage and
hour law; (I) any other local, state or federal law, regulation or ordinance; or
(J) any public policy, contract, tort, or common law claim; (ii) any allegation
for costs, fees, or other expenses including attorneys’ fees incurred in or with
respect to a Released Claim; (iii) any and all rights, benefits or claims Howell
may have under any employment contract, incentive compensation plan or
equity-based plan with any Company Party (including any award agreement) or to
any ownership interest in any Company Party; and (iv) any claim for compensation
or benefits of any kind not expressly set forth in this Agreement (collectively,
the

 

3

--------------------------------------------------------------------------------



 

“Released Claims”). This Agreement is not intended to indicate that any such
claims exist or that, if they do exist, they are meritorious.  Rather, Howell is
simply agreeing that, in exchange for any consideration received by him pursuant
to Section 2, any and all potential claims of this nature that Howell may have
against the Company Parties, regardless of whether they actually exist, are
expressly settled, compromised and waived. THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.

 

For purposes of this Agreement, “Affiliate” shall mean, with respect to any
Person (as defined below), any other Person directly or indirectly controlling,
controlled by, or under common control with, such Person where “control” shall
have the meaning given such term under Rule 405 of the Securities Act of 1933,
as amended from time to time.  For purposes of this Agreement “Person” shall
mean any individual, natural person, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any company
limited by shares, limited liability company or joint stock company),
incorporated or unincorporated association, governmental authority, firm,
society or other enterprise, organization or other entity of any nature.

 

(b)                                 Notwithstanding this release of liability,
nothing in this Agreement prevents Howell from filing any non-legally waivable
claim (including a challenge to the validity of this Agreement) with the Equal
Employment Opportunity Commission (“EEOC”) or comparable state or local agency
or participating in (or cooperating with) any investigation or proceeding
conducted by the EEOC or comparable state or local agency or cooperating in any
such investigation or proceeding; however, Howell understands and agrees that
Howell is waiving any and all rights to recover any monetary or personal relief
or recovery from a Company Party as a result of such EEOC or comparable state or
local agency or proceeding or subsequent legal actions.  Further, nothing in
this Agreement prohibits or restricts Howell from filing a charge or complaint
with, or cooperating in any investigation with, the Securities and Exchange
Commission, the Financial Industry Regulatory Authority, or any other securities
regulatory agency or authority (each, a “Government Agency”).  This Agreement
does not limit Howell’s right to receive an award for information provided to a
Government Agency.  Further, in no event shall the Released Claims include
(i) any claim which arises after the date that this Agreement is executed by
Howell, or (ii) any claim to vested benefits under an employee benefit plan.

 

(c)                                  Howell represents and warrants that, as of
the time at which he signs this Agreement, Howell has not filed or joined any
claims, complaints, charges, or lawsuits against any of the Company Parties with
any governmental agency or with any state or federal court or arbitrator for, or
with respect to, a matter, claim, or incident that occurred or arose out of one
or more occurrences that took place on or prior to the time at which Howell
signs this Agreement. Howell further represents and warrants that he has not
made any assignment, sale, delivery, transfer or conveyance of any rights Howell
has asserted or may have against any of the Company Parties with respect to any
Released Claim.

 

(d)                                 In consideration of the covenants,
agreements and undertakings of Howell under this Agreement, the Company, on
behalf of itself and the Company Parties, hereby releases, waives and forever
discharges Howell of and from any and all actions, causes of action, suits,

 

4

--------------------------------------------------------------------------------



 

losses, liabilities, rights, damages, claims, and demands, whether now known or
unknown, foreseen or unforeseen, matured or unmatured, suspected or unsuspected,
in law or equity (collectively, “Company Claims”), which the Company or the
Company Parties ever had, now have, or hereafter can, shall, or may have against
Howell for, upon, or by reason of any matter, cause, or thing whatsoever from
the Howell’s first date of employment with the Company through the Separation
Date, except for any Company Claims relating to rights and obligations preserved
by, created by or otherwise arising out of this Agreement, the Employment
Agreement, or the Award Agreements (as defined below) including, but not limited
to, the restrictive covenants described in Section 6 of this Agreement.  This
Agreement is not intended to indicate that any such claims exist or that, if
they do exist, they are meritorious.  Rather, the Company is simply agreeing
that, in exchange for any consideration received by it pursuant to this
Agreement, any and all potential claims of this nature that the Company may have
against Howell, regardless of whether they actually exist, are expressly
settled, compromised and waived.

 

(e)                                  The Company warrants and represents that
(i) it is the sole owner of each and every claim, cause of action, and right
compromised, settled, released or assigned pursuant to Section 3 of this
Agreement and has not previously assigned, sold, transferred, conveyed, or
encumbered same; (ii) it has the full right, power, capacity, and authority to
enter into and execute this Agreement;  and (iii) it fully understands this
Agreement releases any and all past claims regardless of whether it is now aware
of such claims.

 

(f)                                   Howell warrants and represents that (i) he
is the sole owner of each and every claim, cause of action, and right
compromised, settled, released or assigned pursuant to Section 3 of this
Agreement and has not previously assigned, sold, transferred, conveyed, or
encumbered same; (ii) he has the full right, power, capacity, and authority to
enter into and execute this Agreement;  and (iii) he fully understands this
Agreement releases any and all past claims regardless of whether he is now aware
of such claims.

 

4.                                      Howell’s Representations.

 

(a)                                 Howell represents that Howell has received
all leaves (paid and unpaid) that Howell was owed or could be owed by the
Company and each of the other Company Parties and Howell has received all
salary, bonuses and other compensation that Howell has been owed by the Company
Parties as of the date that Howell executes this Agreement (which amount does
not include the consideration described in Section 2 above).

 

(b)                                 By executing and delivering this Agreement,
Howell expressly acknowledges that:

 

(i)                                     Howell has carefully read this
Agreement;

 

(ii)                                  No material changes have been made to this
Agreement since it was first provided to Howell and Howell has had at least
twenty-one (21) days to consider this Agreement before the execution and
delivery hereof to Company;

 

(iii)                               Howell is receiving, pursuant to this
Agreement, consideration in addition to anything of value to which he is already
entitled;

 

5

--------------------------------------------------------------------------------



 

(iv)                              Howell has been advised, and hereby is advised
in writing, to discuss this Agreement with an attorney of Howell’s choice and
Howell has had an adequate opportunity to do so prior to executing this
Agreement;

 

(v)                                 Howell fully understands the final and
binding effect of this Agreement; the only promises made to Howell to sign this
Agreement are those stated herein; and Howell is signing this Agreement
knowingly, voluntarily and of Howell’s own free will, and that Howell
understands and agrees to each of the terms of this Agreement;

 

(vi)                              The only matters relied upon by Howell and
causing Howell to sign this Agreement are the provisions set forth in writing
within the four corners of this Agreement; and

 

(vii)                           No Company Party has provided any tax or legal
advice regarding this Agreement and Howell has had an adequate opportunity to
receive sufficient tax and legal advice from advisors of Howell’s own choosing
such that Howell enters into this Agreement with full understanding of the tax
and legal implications thereof.

 

(c)                                  Howell is not aware of any material act or
omission on the part of any Company employee (including Howell), director or
agent that may have violated any applicable law or regulation or otherwise
exposed the Company to any liability, whether criminal or civil, whether to any
government, individual, shareholder or other entity that Howell has not
previously communicated to Brown Rudnick LLP or Deloitte & Touche LLP.  Further,
Howell’s responses to any inquiries in connection with the internal review
conducted by the Company and Brown Rudnick LLP have been true and correct and
did not misstate or omit any material responsive information.

 

(d)                                 Howell has complied, and will continue to
comply, with all active litigation holds and has provided the Company, or taken
steps to preserve and make available to the Company, all information covered by
or pertinent to any active litigation hold, including, but not limited to, any
relevant information on personal devices, such as cellular telephones.

 

5.                                      Revocation
Right.                                           Notwithstanding the initial
effectiveness of this Agreement, Howell may revoke the delivery (and therefore
the effectiveness) of this Agreement within the seven-day period beginning on
the date Howell executes this Agreement (such seven day period being referred to
herein as the “Release Revocation Period”).  To be effective, such revocation
must be in writing signed by Howell and must be received by the Company, care of
Thomas Wilson, Vinson and Elkins LLP, 1001 Fannin Street, Suite 2500, Houston,
Texas 77002 (e-mail: twilson@velaw.com) before 11:59 p.m., Houston, Texas time,
on the last day of the Release Revocation Period.  If an effective revocation is
delivered in the foregoing manner and timeframe, the release of claims set forth
in Section 3 above will be of no force or effect, Howell will not receive the
payments, benefits or consideration set forth in Section 2 above, and the
remainder of this Agreement will be in full force and effect.

 

6.                                      Affirmation of Restrictive Covenants. 
Howell acknowledges and agrees that he has continuing obligations to the Company
and each of its Affiliates pursuant to (i) Article V of the stock option
agreement, Article III of the restricted stock unit agreements, and Article IV
of

 

6

--------------------------------------------------------------------------------



 

the performance restricted stock unit agreements, in each case, pursuant to
which awards were granted to Howell under the Company’s 2017 Incentive Award
Plan, (collectively, the “Award Agreements”) and (ii) Section 6 of the
Employment Agreement.  In entering into this Agreement, Howell specifically
acknowledges the validity, binding effect and enforceability of (a) Article V of
the stock option agreement, Article III of the restricted stock unit agreements,
and Article IV of the performance restricted stock unit agreements, in each
case, pursuant to which awards were granted to Howell under the Company’s 2017
Incentive Award Plan and (b) Section 6 of the Employment Agreement and expressly
reaffirms his commitment to abide by each such provision.

 

7.                                      Non-Disparagement. Howell shall refrain
from publishing any oral or written statements about the Company, any Company
Party or any of their respective directors, officers, employees, consultants,
agents or representatives that (a) are slanderous, libelous or defamatory,
(b) disclose Proprietary Information (as defined in the Employment Agreement) or
confidential information of or regarding the Company’s or any Company Party’s
business affairs, directors, officers, managers, members, employees,
consultants, agents or representatives, or (c) place the Company, any Company
Party or any of their respective directors, officers, managers, members,
employees, consultants, agents or representatives in a false light before the
public.  The Company will instruct its officers and directors to refrain from
making derogatory comments about Howell and shall further instruct them to not
disparage or criticize Howell, and the Company’s officers and directors shall
refrain from making any oral or written statements about Howell that are not
privileged internal company discussions and (a) are slanderous, libelous or
defamatory or (b) place Howell in a false light before the public.  Nothing
herein limits either Party or the officers and directors of the Company from
cooperating with any investigation by any Government Agency.

 

8.                                      No Waiver.  No failure by any Party
hereto at any time to give notice of any breach by any other Party of, or to
require compliance with, any condition or provision of this Agreement shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time.

 

9.                                      Employment Reference.        The Company
shall provide, and shall instruct its officers and directors to provide, a
neutral employment reference to any potential employers that consider the
employment of Howell and that seek information concerning the departure of
Howell.  A “neutral employment reference” means that the Company will provide to
any such potential employers the positions held by Howell, the dates of Howell’s
employment with the Company, Howell’s last compensation package, and advise any
enquiring party that Howell resigned his position for family reasons.

 

10.                               Applicable Law.  This Agreement is entered
into under, and shall be governed for all purposes by, the laws of the State of
Texas without reference to the principles of conflicts of law thereof.

 

11.                               Severability.  To the extent permitted by
applicable law, the Parties agree that any term or provision (or part thereof)
of this Agreement that renders such term or provision (or part thereof) or any
other term or provision hereof (or part thereof) invalid or unenforceable in any
respect shall be modified to the extent necessary to avoid rendering such term
or provision (or part thereof) invalid or unenforceable, and such modification
shall be accomplished in the manner that most nearly preserves the benefit of
the Parties’ bargain hereunder.

 

7

--------------------------------------------------------------------------------



 

12.                               Withholding of Taxes and Other Employee
Deductions.  The Company may withhold from any payments made pursuant to
Section 2 hereof all federal, state, local, and other taxes and withholdings as
may be required pursuant to any law or governmental regulation or ruling.

 

13.                               Arbitration.  Any dispute or controversy based
on, arising under or relating to this Agreement shall be settled exclusively by
final and binding arbitration, conducted before a single neutral arbitrator in
Houston, Texas in accordance with the Employment Arbitration Rules and Mediation
Procedures of the American Arbitration Association (the “AAA”) then in effect. 
Arbitration may be compelled, and judgment may be entered on the arbitration
award in any court having jurisdiction; provided, however, that the Company
shall be entitled to seek a restraining order or injunction in any court of
competent jurisdiction to prevent any continuation of any violation of the
provisions of (a) Article V of the stock option agreement, Article III of the
restricted stock unit agreements, and Article IV of the performance restricted
stock unit agreements, in each case, pursuant to which awards were granted to
Howell under the Company’s 2017 Incentive Award Plan and (b) Section 6 of the
Employment Agreement, and Howell hereby consents that such restraining order or
injunction may be granted without requiring the Company to post a bond.  Only
individuals who are (i) lawyers engaged full-time in the practice of law and
(ii) on the AAA roster of arbitrators shall be selected as an arbitrator. 
Within twenty (20) days of the conclusion of the arbitration hearing, the
arbitrator shall prepare written findings of fact and conclusions of law.  Each
party shall bear its own costs and attorneys’ fees in connection with an
arbitration; provided that the Company shall bear the cost of the arbitrator and
the AAA’s administrative fees.

 

14.                               Continued Cooperation. Following the
Separation Date, Howell will provide the Company and, as applicable, the other
Company Parties, with assistance, when reasonably requested by the Company, with
respect to (i) any investigation, claim or dispute initiated by any third party,
including the Company’s shareholders and any Government Agency, and
(ii) transitioning matters related to Howell’s job responsibilities and
otherwise providing information Howell obtained during the provision of the
duties Howell performed for the Company and the other Company Parties. In
requesting and scheduling Howell’s assistance pursuant to this Section 14, the
Company shall take into consideration Howell’s personal and professional
obligations.

 

15.                               Reasonable Assistance with Claims. Howell
shall cooperate with the Company and any other Company Party and its counsel in
any litigation or human resources matters in which such Howell may be a witness
or potential witness or with respect to which such Howell may have knowledge of
relevant facts or evidence. The Company shall reimburse Howell for reasonable
and necessary expenses incurred in the course of complying with this Section 15
provided that Howell provides reasonable documentation of the same and obtains
the Company’s prior approval for incurring such expenses.

 

16.                               Counterparts.  This Agreement may be executed
in one or more counterparts (including portable document format (.pdf) and
facsimile counterparts), each of which shall be deemed to be an original, but
all of which together will constitute one and the same Agreement.

 

17.                               Third-Party Beneficiaries.  This Agreement
shall be binding upon and inure to the benefit of the Company and each other
Company Party that is not a signatory hereto, as each

 

8

--------------------------------------------------------------------------------



 

other Company Party that is not a signatory hereto shall be a third-party
beneficiary of Howell’s release of claims, representations and covenants set
forth in this Agreement.

 

18.                               Section 409A Compliance.  Notwithstanding
anything herein to the contrary: (i) Howell’s termination of employment on the
Separation Date is intended to constitute a “separation from service” within the
meaning of Section 1.409A-1 (h) of the Department of Treasury Regulations and
(ii) it is the intent of the Parties that none of the amounts payable under this
Agreement constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code (“Section 409A”).  Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement comply with Section 409A, and in no event shall
the Company be liable for all or any portion of any taxes, penalties, interest,
or other expenses that may be incurred by Howell on account of non-compliance
with Section 409A.

 

19.                               Amendment; Entire Agreement.  This Agreement
may not be changed orally but only by an agreement in writing agreed to and
signed by Howell and the Company.  This Agreement constitutes the entire
agreement of the Parties with regard to the subject matter hereof.

 

There are no oral agreements between Howell and the Company.  No promises or
inducements have been offered except as set forth in this Agreement.  Howell and
the Company acknowledge that, in executing this Agreement, it has not relied
upon any representations or warranties of any other Party.  No promise or
agreement which is not expressed in this Agreement has been made by the Company
to Howell or by Howell to the Company in executing this Agreement.  Each Party
agrees that any omissions of fact concerning the matters covered by this
Agreement are of no consequence in the decision to execute this Agreement.

 

20.                               Interpretation.  The Section headings have
been inserted for purposes of convenience and shall not be used for interpretive
purposes.  The words “herein”, “hereof”, “hereunder” and words of similar
import, when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The use herein of the word
“including” following any general statement, term or matter shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter.  The word “or” as used herein is not exclusive and is
deemed to have the meaning “and/or.”  References herein to any agreement,
instrument or other document mean such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the provisions thereof and not prohibited by this Agreement.  Neither this
Agreement nor any uncertainty or ambiguity herein shall be construed or resolved
against any Party hereto, whether under any rule of construction or otherwise. 
On the contrary, this Agreement has been reviewed by each of the Parties hereto
and shall be construed and interpreted according to the ordinary meaning of the
words used so as to fairly accomplish the purposes and intentions of the
Parties.

 

9

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date(s) set forth beneath their signatures below.

 

 

PROPETRO HOLDING CORP.

 

 

 

By:

/s/ Phillip A. Gobe

 

Name:

Phillip A. Gobe

 

Title:

Chairman of the Board

 

 

 

 

 

 

 

Date:

August 30, 2019

 

 

 

 

 

MARK HOWELL

 

 

 

 

 

/s/ Mark Howell

 

Mark Howell

 

 

 

Date:

August 30, 2019

 

SIGNATURE PAGE TO

SEPARATION AND GENERAL RELEASE AGREEMENT

 

--------------------------------------------------------------------------------